IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE ELI ROBERTS, BY AND                   : No. 597 MAL 2015
THROUGH, HIS ATTORNEY-IN-FACT,               :
JOSEPH BUTLER,                               :
                                             : Petition for Allowance of Appeal from
                   Respondent                : the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
GGNSC LANCASTER LP, D/B/A                    :
GOLDEN LIVING CENTER -                       :
LANCASTER; GGNSC LANCASTER GP,               :
LLC; GGNSC HOLDINGS, LLC; GOLDEN             :
GATE NATIONAL SENIOR CARE, LLC;              :
GGNSC EQUITY HOLDINGS, LLC;                  :
GGNSC ADMINISTRATIVE SERVICES,               :
LLC; GGNSC CLINICAL SERVICES, LLC;           :
AND FARUK NGUYEN,                            :
                                             :
                   Petitioners               :


                                        ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Mr. Justice Eakin did not participate in the decision of this matter.